EXHIBIT Contact: Gary Smith Senior Vice President & Chief Financial Officer (205) 942-4292 HIBBETT REPORTS FOURTH QUARTER 2010 RESULTS · Record EPS Fourth Quarter · Expands Operating Margin for Fourth Quarter and Year · Experiencing Strong Start to Fiscal 2011 BIRMINGHAM, Ala. (March 12, 2010) – Hibbett Sports, Inc. (NASDAQ/GS: HIBB), a sporting goods retailer, today announced results for the fourth quarter and fiscal year ended January 30, 2010. Financial Highlights Net sales for the 13-week period ended January 30, 2010, increased 12.8% to $166.8 million compared with $147.9 million for the 13-week period ended January 31, 2009.Comparable store sales increased 9.6%. Net income for the 13-week period ended January 30, 2010, increased 54.0% to $11.8 million compared with $7.6 million for the 13-week period ended January 31, 2009.Earnings per diluted share increased 52.1% to $0.40 compared with $0.26 for the 13-week period ended January 31, 2009. Net sales for the 52-week fiscal year ended January 30, 2010, increased 5.2% to $593.5 million compared with $564.2 million for the 52-week period ended January 31, 2009.Comparable store sales increased 0.7%. Net income in Fiscal 2010 increased 10.5% to $32.5 million compared with $29.4 million in Fiscal 2009.Earnings per diluted share increased 10.0% to $1.12 compared with $1.02 for the 52-week period ended January 31, 2009. Mickey Newsome, Executive Chairman, stated, "We are pleased with the strong comparable stores’ sales performance delivered by all merchandise categories during the quarter.Approximately one-third of this increase can be attributed to a strong demand for licensed products due to both the University of Alabama and the New Orleans Saints successful football seasons and resulting championships.We are encouraged that the positive sales trend has accelerated into the first quarter of Fiscal 2011.” For the year, Hibbett opened 42 new stores, closed 20 stores and expanded 19 high performing stores bringing the store base to 767 in 24 states as of January 30, 2010.For Fiscal 2011, the Company expects to open approximately 30 new stores, close 10 to 15 stores and expand 20 high performing stores. Liquidity Hibbett ended Fiscal 2010 with $49.7 million of available cash and cash equivalents on the consolidated balance sheet, no debt and full availability under its $80 million unsecured credit facilities. The Company ended Fiscal 2009 with $20.7 million in cash and cash equivalents and no debt. Fiscal 2011 Outlook The Company issued its earnings guidance for Fiscal 2011 with a range of $1.12 to $1.30 per diluted share and an increase in comparable store sales of 1.0% to 4.0%. Investor Conference Call and Simulcast Hibbett Sports, Inc. will conduct a conference call at 10:00 a.m. ET on Friday,March 12, 2010, to discuss fourth quarter and year end results.The number to call for the live interactive teleconference is (212)231-2901.A replay of the conference call will be available until March19, 2010, by dialing (402)977-9140 and entering the passcode,21457867. The Company will also provide an online Web simulcast and rebroadcast of its Fiscal 2010 fourth quarter conference call.The live broadcast of Hibbett's quarterly conference call will be available online at www.hibbett.com under Investor Relations, www.streetevents.com and www.earnings.com on Friday,March 12, 2010, beginning at 10:00 a.m. ET.The online replay will follow shortly after the call and continue through March 19, Hibbett Sports, Inc. operates sporting goods stores in small to mid-sized markets, predominately in the Southeast, Southwest, Mid-Atlantic and the lower Midwest regions of the United States.The Company’s primary store format is Hibbett Sports, a 5,000-square-foot store located in strip centers and enclosed malls. A WARNING ABOUT FORWARD LOOKING STATEMENTS:Certain matters discussed in this press release are "forward looking statements" as that term is used in the Private Securities Litigation Reform Act of 1995.Forward looking statements address future events, developments or results and typically use words such as believe, anticipate, expect, intend, plan, forecast, guidance, outlook, or estimate.For example, our forward looking statements include statements regarding store opening plans, liquidity and earnings and sales trend expectations for Fiscal 2011.Such statements are subject to risks and uncertainties that could cause actual results to differ materially, including economic conditions, industry trends, merchandise trends, vendor relationships, customer demand, and competition.For a discussion of these factors, as well as others which could affect our business, you should carefully review our Annual Report and other reports filed from time to time with the Securities and Exchange Commission, including the "Risk Factors," "Business" and "MD&A" sections in our Annual Report on Form 10-K filed on
